DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 2, 2021 has been entered.
 	Claims 1-6, 8-12, 14-18, and 20-22 are pending. 

Election/Restrictions
3.	Claim 1 is allowable except for the minor informality discussed below in the “Claim Objections” section. Accordingly, the election of species requirement, as set forth in the Office action mailed on April 30, 2019, has been reconsidered. The election of species requirement is hereby withdrawn, and all of the pending claims (i.e., claims 1-6, 8-12, 14-18, and 20-22) are examined herein. 
In view of the above noted withdrawal of the election of species requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
4.	The terminal disclaimer filed on June 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,655,173 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Declaration
5.	As noted in the Interview Summary mailed on April 19, 2021, the declaration filed on July 24, 2020 is sufficient to disqualify the Zhang et al. reference (WO 2015/058052 A1) as prior art. Accordingly, the rejection of claims 1, 4-6, 8-11, 14-16, 18, and 20-22 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) citing Zhang has been withdrawn. As well, the rejection of claim 17 under 35 U.S.C. 103 citing Zhang has also been withdrawn. 
	Since Zhang was the closest prior art, the claims are now free of the prior art.

Response to Arguments
6.	Applicant argues that the objection to claim 1, the prior art rejections, and the double patenting rejections should be withdrawn in view of the following: (1) the amendment to claim 1 to address the objection; (2) the sufficiency of the declaration filed on July 24, 2020 to disqualify 
	This argument was persuasive. The previously made objection to claim 1 and all of the previously made rejections have been withdrawn. 
	Applicant also requests rejoinder of the withdrawn claims – claims 2, 3, and 12. As noted above in section 3, all of the previously withdrawn claims have been rejoined. 

Nucleotide and/or Amino Acid Sequence Disclosures
7.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. More specifically, the Incorporation by Reference paragraph added in the response of July 24, 2020 does not appear to have been added to the substitute specification filed on June 1, 2021. 
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). More specifically, the format of the sequence identifiers used in Table 2 on page 18 of the marked-up copy of the substitute specification do not comply with 37 CFR 1.821(d) because “SEQ. ID. No.” needs to be replaced with “SEQ ID NO:”. To illustrate, “SEQ. ID. No. 1” in Table 2 needs to be replaced with “SEQ ID NO: 1”. The other sequence identifiers in this table require the same correction.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers and incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Substitute Specification 
8.	The substitute specification filed on June 1, 2021 has been entered. 
	The substitute specification is objected to because its title, “DNA Microscopy,” is inconsistent with the previous title: DNA Microscopy Methods.
	As well, as noted above in section 6, the paragraph that incorporates by reference the Sequence Listing is missing from the substitute specification. The substitute specification is also objected to for this reason.
Further, the substitute specification is objected to because the format of the sequence identifiers used in the table on page 18 do not comply with 37 CFR 1.821(d). More specifically, “SEQ. ID. No.” must be replaced with “SEQ ID NO:”. To illustrate, “SEQ. ID. No. 1” in the table must be replaced with “SEQ ID NO: 1”. The other oligonucleotides in this table require the same correction.
The substitute specification is also objected to as failing to provide support for the subject matter of claim 6. Since this subject matter was presented in original claim 6, Applicant may amend the specification to incorporate this subject matter without introducing new matter. See MPEP 2163.06 III. More specifically, it appears that the language added to para. 70 in the substitute specification filed on July 23, 2020 was not included in the substitute specification filed on June 2, 2021.
Finally, the specification uses trade names and/or marks used in commerce. See, e.g., page 3, where FISSEQ is used. See also page 25, where TEXAS RED is used. These and any other such terms should be accompanied by the generic terminology; furthermore the terms SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
9.	Claim 1 is objected to because of the following informalities. Replacing the word “further” in line 2 of step (b) with “comprises” is suggested.
	Claims 2-6, 8-12, 14-18, and 20-22 are also objected to by way of their dependency on claim 1. 
Claim 2 is also objected to because of the following informalities. Adding the words “in the non-dissociated cells or fixed tissue” after “nucleic acid” is suggested to improve clarity and make the claim more consistent with claim 4, which is similar.
	Claim 3 is also objected to by way of its dependency on claim 2.

Conclusion
10.	No claims are currently allowable. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and no new grounds of rejection are presented above. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637